HAWTHORNE, Justice.
The case of State of Louisiana v. Mrs. Sam M. Emerson, 233 La. 885, 98 So.2d 225, is controlling here. The appellant in the instant case, Mrs. Pee Wee West, was charged under the same statute with the same offense, and upon conviction received the same sentence. All of the issues raised and the bills of exception reserved are identical with those in the Emerson case.
For the reasons assigned in State of Louisiana v. Emerson, 233 La. 885, 98 So.2d 225, the conviction and sentence are affirmed.